DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 11/12/2020 (“11-12-20 OA”), the Applicant amended independent claims 1 and 14 and cancelled claim 5 in a reply filed on 01/20/2021.
	Currently, claims 1-4 and 6-15 are pending.

Response to Arguments
Applicant’s amendments to independent claims 1 and 14 have overcome the prior-art rejections as set forth under line item numbers 1-3 in the 11-12-20 OA.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/11/2020. The IDS has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-15 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 5 as set forth under line item number 4 in the 11-12-20 OA.
Claims 2-4 and 6-13 are allowed, because they depend from the allowed claim 1.
Independent claim 14 is allowed, because the prior art of record, including Song, Chung and Lee, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, further comprising, in the overlapped area, a plurality of openings; wherein in the overlapped area, an arrangement manner of the plurality of openings of the first electrode is same as that of the plurality of pixel definition blocks of the pixel definition layer.
Claim 15 is allowed, because claim 15 depends from the allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M.L./Examiner, Art Unit 2895              

/JAY C CHANG/Primary Examiner, Art Unit 2895